Per curiam,.

The case of Seiders v. Creamer, 22 Maine R. 558, is in point to show, that no appeal lies in the case at *493bar to this Court. We are not aware of any good reason why towns, commencing actions before a justice of the peace, should be in any other predicament than would fall to the lot of other suitors in such tribunals. The statute law has made no distinction between them. It, cannot be deemed politic or profitable, or be believed to have been in the contemplation of the legislature, that three trials should be had in actions involving the determination of matters of no greater importance, than such as are within the jurisdiction of a justice of the peace to be tried and decided. Chap. 97, § 13, of the Rev. Stat. has reference merely to actions originated in the District Court. This is evident from the section immediately preceding, and from <§> 7 of the same statute. That statute was enacted purposely to define the jurisdiction of the District Court, and to regulate proceedings to be had in it, and has no reference to appeals from other tribunals.

Appeal dismissed.